UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

MAY 1 8 2010

Craig, § @Z'.?{l; ll'?zh'§‘§l'§¥l;‘;§?'é'f,l‘l'.i§§la

Plaintiff, )

v. l CivilActi0n No.  
United States Government, §

Defendant. l

MEMORANDUM OPINION

Plaintiff Craig (no last name) has filed an application to proceed without prepayment of
fees and a pro se complaint. The application will be granted and the complaint will be dismissed
for failure to state a claim upon which relief may be granted.

Craig, who identifies himself in the caption as "a Prisoner of Faith in the Saint Elizabeth
Prison Hospital," brings this suit against the "United States Government" asserting that he has
been “falsely imprisoned" in "Saint Elizabeth Psychiatric Hospita1" for three years. Complaint
at 4. He seeks, as a reasonable accommodation under the Americans with Disabilities Act
("ADA"). 42 U.S.C. §§ 12102 et seq., his release from the psychiatric hospital. In addition, he
seeks _ as he has in most of the other six complaints he filed along with this one _ damages in
excess of $3 trillion for himself, his fiance', his best man, and a foundation named for his
deceased mother. Id. at 7.

The essence of the complaint appears to be a challenge to the lawfulness of his custody
under District of Columbia’s civil commitment statute. As such, Craig’s remedy is through a

habeas petition directed to his immediate custodian, and lodged in a court with jurisdiction over

custodian. See _LoBue v. Christopher, 82 F.3d 1081, 1082 (D.C. Cir. 1996) (citing Kaminer v.
Clarlc, 177 F.2d 51 (D.C. Cir. l949)); Bension v. Meredith, 455 F. Supp. 662, 665 (D.D.C. 1978)
(citing Lake v. Cameron, 364 F.2d 657 (D.C. Cir. 1966); Covington v. Harris, 419 F.2d 617
(D.C. Cir. 1969) (noting that the fact of confinement, the place of confinement, and the least
restrictive environment are matters to be considered in a habeas court reviewing a civilly
committed patient’s confinement in a mental institution). Accordingly, the Court will dismiss
the complaint for lack of jurisdiction.

A separate order accompanies this memorandum

  

Dare;  };7/ 2/0/0 . tat@soistri¢riudge